On February 16, 1915, appellant filed its complaint to review a judgment rendered against it and in favor of appellee, March 21, 1914; a motion for a new trial having been overruled prior to the rendition of the judgment.
From a judgment denying the review, appellant appeals. Appellee has filed a motion to dismiss this appeal for the reason that appellant's complaint to review was filed more than 180 days after the original judgment was rendered and at a time when there was no right to an appeal from that judgment.
On authority of Talge Mahogany Co. v. Astoria Mahogany Co.
(1923), 195 Ind. 433, 141 N.E. 50, 145 N.E. 495, motion to dismiss is sustained, and appeal dismissed. *Page 366